Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 3-18   are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al. (US Patent Application Publication 2018/0359790) in view of Kazmi et al.  (US Patent Application Publication 2010/0296410) in further in view of Deenoo et al. (US Patent 10,512,008).
Regarding claims 1, and 9-10 Ingale et al. discloses a terminal device/method for use with a wireless telecommunications system, the terminal device comprising a receiver, a transmitter and circuitry configured (see fig. 2, terminal device with receiver transmitter and controller): 
conduct a first measurement of a first parameter associated with a first radio signal transmitted by infrastructure equipment of the wireless telecommunications network and received by the receiver (see fig. 2, 2005, measuring report (see [0044] in step 2005 UE reports RRM measurements for plurality of detected cells on said configured frequency on which UE receives radio signals according to the air-interface of next generation RAT. )  ;  
determine whether the first parameter meets a predetermined criteria;  in a case that the measured parameter is determined to meet the predetermined criteria, to ( see[0044] At step 2006 MeNB (101) initiates the cell addition request message towards SeNB (103) to add at least one cell reported by the UE (102) in measurement report.  The cell addition request message in 2006 includes at least the cell id, best DL beam index corresponding to that cell, BRS_RSRP/BRS_RSRQ measurements for that cell etc.)
Ingale et al. fails to specifically point out conduct a second measurement of a second parameter associated with a second radio signal transmitted by infrastructure equipment of the wireless telecommunications network and received by the receiver, in a case that the first parameter is determined to not meet the predetermined
criteria, the circuitry is configured to conduct a new first measurement of the first parameter associated with the first radio signal as claimed.
 However Kazmi et al.  teaches conduct a second measurement of a second parameter associated with a second radio signal transmitted by infrastructure equipment of the wireless telecommunications network and received by the receiver (see [0033] The node provides the measurement time slot configuration information to the base stations so that the base stations may signal the measurement time slot configuration information to mobile terminals.  As one example, the neighbor cell measurements include reference symbol received power and carrier received signal strength.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. invention with Kazmi et al.  invention because Kazmi et al.  invention reconfigures the number of downlink measurement slots and inform the UEs of that reconfigured number in order to achieve more optimal performance (see Kazmi et al. [0031]).
Ingale et al. in view of Kazmi et al.  fails to specifically point in a case that the first parameter is determined to not meet the predetermined criteria, the circuitry is configured to conduct a new first measurement of the first parameter associated with the first radio signal, the first radio signal being a cell specific reference signal , the second radio signal being a mobility reference signal  as claimed.
Deenoo et al.  teaches in a case that the first parameter is determined to not meet the predetermined criteria, the circuitry is configured to conduct a new first measurement of the first parameter associated with the first radio signal (see col. 34, lines 19-22 and lines 46-57, The mB may configure different events that may be satisfied for a particular measurement activity to be performed during a measurement gap.  See also fig. 26, 2600 of an example of mmW neighbor measurement. Measurement events specific to wide beam and narrow beam measurements for neighbor mBs may be configured. For example, events N1-N7 may be defined: N1 may occur when serving beam m_metric becomes offset below than neighbor beam; N2 may occur when serving beam m_metric becomes below a defined threshold and neighbor beam becomes above a defined threshold; N3 may occur when backup beam m_metric becomes offset below than neighbor beam; N4 may occur when backup beam m_metric becomes below a defined threshold and neighbor beam becomes above a defined threshold;  )
Deenoo et al.  teaches the first radio signal being a cell specific reference signal , the second radio signal being a mobility reference signal (see col 24, lines 54-67, mmW small cell may broadcast synchronization signals and reference signals different from signals (PSS/SSS, cell-specific reference signals) used for the purpose of detection and measurement of LTE cells. A WTRU may be configured to detect and/or measure mmW cells that support the newly defined synchronization and reference signals. As part of its measurement configuration, the WTRU may be indicated that such new types of signals may be present in a given frequency (or mmW measurement object). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. in view of Kazmi et al.  invention with Deenoo et al. invention because Deenoo et al teaches WTRU may receive a first measurement gap pattern and a second measurement gap pattern (e.g., from the mmW base station). The first measurement gap pattern may be associated with a first activity and the second measurement gap pattern may be associated with a second activity (see Deenoo et al. col. 1, line 64- col. 2, line 1)
Regarding Claims 3 and 12 Ingale et al. in view of Kazmi et al. in further in view of Deenoo et al.  discloses everything as applied above (see claims 1 and 10). 
wherein the first radio reference signal is received from first infrastructure equipment currently serving the terminal device and the second radio signal is received from second infrastructure equipment neighbouring the first infrastructure equipment ( see fig. 2, section 2001, RRC connection with MeNB,  which includes first radio reference signal, and section 2007, cell response from SeNB, includes second radio signal from neighbor, see [0044] in step 2007 it sends the SCG configuration in the cell addition response message.  The SCG configuration is a RRC container which includes cell id, cell specific parameters like DL/UL bandwidth, PHICH configuration) . 
 Regarding Claims 4 and 13 Ingale et al. in view of Kazmi et al. in further in view of Deenoo et al.  discloses everything as applied above (see claims 1 and 10). 
wherein the first radio reference signal is a cell specific reference signal identifying a cell of the wireless telecommunications system and the second radio reference signal is a beam specific reference signal identifying a beam formed within a cell of the wireless telecommunications system (see [0109] The radio resource management module 1520 in the UE 102 is responsible for various aspects like PCell mobility, SCell mobility etc. The radio resource management module 1520 in the UE 102 may be configured to evaluate the handover events and SCell mobility events based on the CRS (PCell) measurements and Beam Reference Signal, BRS (SCell) measurements respectively). 
 Regarding Claims 5 and 14 Ingale et al. in view of Kazmi et al. in further in view of Deenoo et al.  discloses everything as applied above (see claims 1 and 10). 
the first radio reference signal is an idle mode reference signal and the second radio reference signal is a connected mode reference signal (see [0057]   For standalone mode of operation where the UE (102) can camp on the cell of next generation RAT during idle mode, the measurements on BRS i.e. BRS_RSRP/BRS_RSRQ are used for idle mode mobility during cell selection and/or cell re-selection.
Kazmi et al.  teaches the first radio reference signal is an idle mode reference signal and the second radio reference signal is a connected mode reference signal ( see [0048] Each of the base stations can be configured to signal one or more configured measurement time slot parameters via system information broadcast to the mobile terminals in idle mode for performing downlink neighbor cell measurements, and each base station can be configured to signal one or more configured measurement time slot parameters via a dedicated or shared data channel to the mobile terminals in connected mode for performing downlink neighbor cell measurements.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. invention with Kazmi et al.  invention because Kazmi et al.  invention reconfigures the number of downlink measurement slots and inform the UEs of that reconfigured number in order to achieve more optimal performance ( see Kazmi et al.   [0031]).
 Regarding Claims 6 and 15 Ingale et al. in view of Kazmi et al. in further in view of Deenoo et al.   discloses everything as applied above (see claims 1 and 10). 
wherein the first parameter is a signal strength or signal quality of the first radio reference signal, the second parameter is a signal strength or signal quality of the second radio reference signal, and the predetermined criteria is that the signal strength or signal quality of the first radio reference signal falls below a predetermined threshold ( see[0072] handover procedures involving triggering of measurement events based on at least Event A1, Event A2, Event A3, Event A4 so on and so forth. such measurement events are based on RSRP/RSRQ measurements performed by UE (102) on cell-specific reference signals (CRS) transmitted by PCell#1 and PCell#2 respectively.)
Regarding Claims 7 and 16 Ingale et al. in view of Kazmi et al. in further in view of Deenoo et al.  discloses everything as applied above (see claims 1 and 10). 
wherein the first radio reference signal is associated with a first measurement gap pattern and the second radio reference signal is associated with a second, different, measurement gap pattern (see fig. 8, see [0065-66] At step 8002 UE receives measurement configuration from PCell of the MeNB containing measurement object(s) concerning one or more frequency on which to search cells of next generation RAT.  The measurement configuration also includes the measurement gap configuration and synchronization signal configuration for that frequency (different frequency different measurement gap pattern) UE start searching for cells of next generation RAT on concerned frequency based on the received synchronization signal configuration and measurement gap configuration) . 
 Kazmi et al. teaches wherein the first radio reference signal is associated with a first measurement gap pattern and the second radio reference signal is associated with a second, different, measurement gap pattern ( see [0027] The gap pattern is characterized by both a gap length and a periodicity of the occurrence of the gap; the gap pattern is configured by the network.  For example, two different gap patterns could be specified: one with 40 ms and another with 80 ms periodicity with a gap length of 6 ms for both patterns.  During such gaps, the UE can tune to the different carrier and perform inter-frequency measurements.  The objective is for the measurement quantity to achieve a certain measurement accuracy)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. invention with Kazmi et al.  invention because Kazmi et al.  invention reconfigures the number of downlink measurement slots and inform the UEs of that reconfigured number in order to achieve more optimal performance (see Kazmi et al.   [0031]).
 Regarding Claims 8 and 17 Ingale et al. in view of Kazmi et al. in further in view of Deenoo et al.   discloses everything as applied above (see claims 1 and 10). 
wherein the first measurement is repeated at a first measurement rate and the second measurement is repeated at a second, different, measurement rate (see [0044] ased on the UE capability and the data throughput requirement of the UE (102) the MeNB (101) decides to provide measurement configuration 2003 for frequency band that UE (102) supports so that UE can find cells of SeNB (103) making transmission with air-interface of next generation RAT.  The measurement configuration 2003 includes at least measurement object corresponding to the frequency, the synchronization signal configuration for that frequency, measurement gap configuration, etc.). 
Kazmi et al.  teaches wherein the first measurement is repeated at a first measurement rate and the second measurement is repeated at a second, measurement rate different from the first measurement rate (see [0027] intra-frequency measurements, a UE may make inter-frequency mobility measurements on cells operating on different carrier frequency than that of the serving cell during idle gaps which are typically repeated periodically or with some well-defined pattern.  The gap pattern is characterized by both a gap length and a periodicity of the occurrence of the gap; the gap pattern is configured by the network.  For example, two different gap patterns could be specified: one with 40 ms and another with 80 ms periodicity with a gap length of 6 ms for both patterns.)
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. invention with Kazmi et al.  invention because Kazmi et al.  invention reconfigures the number of downlink measurement slots and inform the UEs of that reconfigured number in order to achieve more optimal performance (see Kazmi et al.   [0031]).
Regarding Claims 11 and 18 Ingale et al. in view of Kazmi et al. in further in view of Deenoo et al.   discloses everything as applied above (see claims 1 and 10). 
Ingale et al. in view of Kazmi et al.  fails to specifically point wherein the circuitry is configured to repeat conducting the first measurement until the circuitry determines that the first parameter meets the predetermined criteria as claimed.
Deenoo et al.  teaches wherein the circuitry is configured to repeat conducting the first measurement until the circuitry determines that the first parameter meets the predetermined criteria.(see col. 34, lines 19-22 and lines 46-57, The mB may configure different events that may be satisfied for a particular measurement activity to be performed during a measurement gap.  See also fig. 26, 2600 of an example of mmW neighbor measurement. Measurement events specific to wide beam and narrow beam measurements for neighbor mBs may be configured. For example, events N1-N7 may be defined: N1 may occur when serving beam m_metric becomes offset below than neighbor beam; N2 may occur when serving beam m_metric becomes below a defined threshold and neighbor beam becomes above a defined threshold; N3 may occur when backup beam m_metric becomes offset below than neighbor beam; N4 may occur when backup beam m_metric becomes below a defined threshold and neighbor beam becomes above a defined threshold;  )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ingale et al. in view of Kazmi et al.  invention with Deenoo et al. invention because Deenoo et al teaches WTRU may receive a first measurement gap pattern and a second measurement gap pattern (e.g., from the mmW base station). The first measurement gap pattern may be associated with a first activity and the second measurement gap pattern may be associated with a second activity (see Deenoo et al. col. 1, line 64- col. 2, line 1)

Response to Arguments
In the remarks on pg. 8-14, the applicant contends that Ingale, Kazmi and Deenoo does not teach or suggest “conducting a measurement of a second parameter associated with a mobility reference signal in a case that a first parameter associated with a cell specific reference signal is determined to meet predetermined criteria, and to conduct a new measurement of the first parameter associated with the cell specific reference signal in a case that the first parameter associated with the cell specific reference signal is determined to not meet predetermined criteria”
Examiner respectfully disagrees Deenoo et al., teaches in col 24, lines 54-67, mmW small cell may broadcast synchronization signals and reference signals different from signals (PSS/SSS, cell-specific reference signals) used for the purpose of detection and measurement of LTE cells.A WTRU may be configured to detect and/or measure mmW cells that support the newly defined synchronization and reference signals. As part of its measurement configuration, the WTRU may be indicated that such new types of signals may be present in a given frequency (or mmW measurement object). Therefore, claim limitations are not patentable distinct.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        November 5, 2022

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478